DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22-40 recites a claim dependencies which are in error. The presented claims reference previously cancelled claims i.e. 1-20.  There is insufficient antecedent basis for this limitation in the presented claims. The examination will continue with the understanding that the dependent claims 22-40 will have “20” added to the dependent claim number (i.e. 22 depends on claim 21 and not claim 1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25, 33, 35, 37-38 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jan et al. (US 20140255750 hereinafter Jan).

In regards to claim 21, Jan discloses;” A system comprising: a first busbar (Fig. 2 (234)) and a second busbar (Fig. 2 (230)) corresponding to a first electrically conductive layer and a second electrically conductive layer, respectively, wherein the first busbar and the second busbar are located within a battery enclosure (Abstract); an insulating layer (Fig. 2 (232)) located between the first electrically conductive layer and the second electrically conductive layer; wherein: the first electrically conductive layer is located beneath the second electrically conductive layer (Fig. 2 (shown)); a top surface of the first electrically conductive layer is laminated to a bottom surface of the insulating layer; and a bottom surface of the second electrically conductive layer is laminated to a top surface of the insulating layer (Fig. 2 (shown), Paragraphs 0032 and 0034).”

In regards to claim 22, Jan discloses;” The system of claim [[1]]21, wherein the insulating layer comprises one of a powder coating, plastic, heat shrink, or rubber (Paragraph 0034).”

In regards to claim 23, Jan discloses;” The system of claim [[1]]21, wherein less than all of a top surface of the first busbar is laminated to the bottom surface of the insulating layer (Fig. 2).”

In regards to claim 24, Jan discloses;” The system of claim [[1]]21., wherein less than all of a bottom surface of the second busbar is laminated to the top surface of the insulating layer (Fig. 2).”

In regards to claim 25, Jan discloses;” The system of claim [[1]]21, further comprising a battery, wherein the battery is electrically coupled to one of the first and the second busbars (Fig. 2).”

In regards to claim 33, Jan discloses;” The system of claim [[1]]21, further comprising: an electrically conductive vertical interconnect (Fig. 5, shows a vertical connection between the first conductive layer passing thru the second conducting layer without interconnecting the two layers, Paragraphs 0038-0039), wherein: the first electrically conductive layer is located beneath the second electrically conductive layer (Fig. 5 where 501 is above first conductive layer); and the electrically conductive vertical interconnect is electrically coupled to the first busbar in the first electrically conductive layer and passes through the second electrically conductive layer without an electrical coupling to the second busbar (Fig. 5, shows a vertical connection between the first conductive layer passing thru the second conducting layer, Paragraphs 0038-0039).”

In regards to claim 35, Jan discloses;” The system of claim [[1]]21, wherein the first busbar and the second busbar are made of copper or aluminum (Paragraph 0034).”

In regards to claim 37, Jan discloses;” A system comprising: a battery enclosure (Abstract); one or more battery modules (Fig. 2); a first busbar (Fig. 2 (234)) ; a second busbar (Fig. 2 (230)); and an insulating layer(Fig. 2 (232)), wherein: the first busbar, the second busbar, the one or more battery modules, and the insulating layer are located within the battery enclosure (Abstract); a top surface of the first busbar is laminated to a bottom surface of the insulating layer; a bottom surface of the second busbar is laminated to a top surface of the insulating layer; and the first busbar and the second busbar are electrically coupled to the one or more battery modules (Fig’s 2 and 8), shown).”

In regards to claim 38, Jan discloses;” A method of manufacturing, the method comprising:
providing a first busbar (Fig. 2 (234))  and a second busbar (Fig. 2 (230)); providing a battery enclosure (Abstract); providing an insulator (Fig. 2 (232));
installing the first busbar, the second busbar and the insulator in the battery enclosure wherein: a top surface of the first busbar is laminated to a bottom surface of the insulator; and a bottom surf ace of the second busbar is laminated to a top surface of the insulator (Fig’s 2 and 8), shown).”

In regards to claim 40, Jan discloses;” The method of claim [[18]]38, further comprising:
providing an electrically conductive vertical interconnect; and electrically coupling the vertical interconnect to the first busbar by passing through the second electrically conductive layer without an electrical coupling to the second busbar (Fig. 5, shows a vertical connection between the first conductive layer passing thru the second conducting layer without interconnecting the two layers, Paragraphs 0038-0039).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 27-32 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al. (US 20140255750 hereinafter Jan) as applied to claims  21, 27, 29, 30, 31 and 38 above, and further in view of Biskup et al. (US 20170141378 hereinafter Biskup).

In regards to claim 27, Jan discloses;” The system of claim [[1]]21”, but does not directly disclose;” further comprising: a fuse located within the battery enclosure, wherein: the fuse is electrically coupled to the first busbar.”
However, Biskup discloses a fuse structure for a battery pack (abstract) where the fuse structure is capable of being added to a structure as disclosed by Jan. (Paragraphs 0006-0007). It would have been obvious to one skilled in the art to ensure that when an incident happens the vehicle is protected by using fuses that limit high current conditions. Therefore, using a fuse structure as disclosed by Biskup with the structure disclosed by Jan, the claim invention is disclosed.

In regards to claim 28, Jan discloses;” The system of claim [[7]]27”, but does not directly disclose;” wherein the fuse is electrically coupled to a load in an electric vehicle.” However, Biskup discloses a fuse structure for a battery pack (abstract) that is connected to a load (Fig. 15) where the fuse structure is capable of being added to a structure as disclosed by Jan. (Paragraphs 0006-0007). It would have been obvious to one skilled in the art to ensure that when an incident happens the vehicle is protected by using fuses that limit high current conditions at the load. Therefore, using a fuse structure as disclosed by Biskup with the structure disclosed by Jan, the claim invention is disclosed.

In regards to claim 29, Jan discloses;” The system of claim [[7]]27, but does not directly disclose;” wherein the fuse is located above the second electrically conductive layer”.
However, Biskup discloses a fuse structure for a battery pack (abstract) where the fuse structure is capable of being added to a structure as disclosed by Jan (Paragraphs 0006-0007). Where this fuse structure is over the base wiring structure that is similar to Jan. It would have been obvious to one skilled in the art to ensure that when an incident happens the vehicle is protected by using fuses that limit high current conditions. Therefore, using a fuse structure as disclosed by Biskup with the structure disclosed by Jan, the claim invention is disclosed.

In regards to claim 30, Jan discloses;” The system of claim [[9]]29”, but does not directly disclose;” wherein the insulating layer is a first insulating layer, further comprising a second insulating layer, wherein the second insulating layer is located between the second electrically conductive layer and the plurality of fuses”.
However, Biskup discloses a fuse structure for a battery pack (abstract) where the fuse structure is capable of being added to a structure as disclosed by Jan (Paragraphs 0006-0007).
Biskup further discloses in (Paragraph 0009) that the fuse buss are on a separate insulated layer.” It would have been obvious to one skilled in the art to have the fuse structure on a separate layer (and insulated from) the main interconnecting battery wiring layers. Therefore, using a fuse structure as disclosed by Biskup with the structure disclosed by Jan, the claim invention is disclosed.

In regards to claim 31, Jan discloses;” The system of claim [[10]]30”, but does not directly disclose; “further comprising a pad located on the surface of the insulating layer, wherein the pad is electrically coupled to the first busbar.”
However, Biskup discloses a fuse structure for a battery pack (abstract) where the fuse structure is capable of being added to a structure as disclosed by Jan (Paragraphs 0006-0007).
And shown in Fig. 11. It would have been obvious to one skilled in the art to have the fuse structure on a separate layer (and insulated from) the main interconnecting battery wiring layers. Therefore, using a fuse structure as disclosed by Biskup with the structure disclosed by Jan, the claim invention is disclosed.

In regards to claim 32, Jan discloses;” The system of claim [[11]]31”, but does not directly disclose;” wherein the pad is electrically coupled to the fuse.”
However, Biskup discloses a fuse structure for a battery pack (abstract) where the fuse structure is capable of being added to a structure as disclosed by Jan (Paragraphs 0006-0007).
And shown in Fig. 11. It would have been obvious to one skilled in the art to have the fuse structure on a separate layer (and insulated from) the main interconnecting battery wiring layers. Therefore, using a fuse structure as disclosed by Biskup with the structure disclosed by Jan, the claim invention is disclosed.

In regards to claim 39, Jan discloses;” The method of claim [[18]]38”, but does not directly disclose; “further comprising: providing a fuse; and electrically coupling, within the battery enclosure, the fuse to the first busbar.”
However, Biskup discloses a fuse structure for a battery pack (abstract) where the fuse structure is capable of being added to a structure as disclosed by Jan (Paragraphs 0006-0007).
And shown in Fig. 11. It would have been obvious to one skilled in the art to have the fuse structure on a separate layer (and insulated from) the main interconnecting battery wiring layers. Therefore, using a fuse structure as disclosed by Biskup with the structure disclosed by Jan, the claim invention is disclosed.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al. (US 20140255750 hereinafter Jan)  as applied to claim [[5]]25 above, and further in view of Newman (US 20180083251 hereinafter Newman).

In regards to claim 26, Jan discloses;” The system of claim [[5]]25”, but does not directly disclose;” further comprising voltage reduction circuitry, wherein the voltage reduction circuitry is electrically coupled to the battery.”
However, Newman discloses a multilayer interconnection for batteries used within an electric vehicle (Abstract, Fig. 1) where the output of the battery is attached to various circuitry (Paragraph 0018). It would have been obvious to one skilled in the art to attach the output of the battery to other circuitry that may require reduced voltage or current parameters. Therefore, using  a battery management system as disclosed by Newman with the battery structure disclosed by Jan, the claimed invention is disclosed. 

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al. (US 20140255750 hereinafter Jan)  as applied to claim [[1]]21 above, and further in view of HIRANO (US 20190036099 hereinafter Hirano).

In regards to claim 36, Jan discloses;” The system of claim [[1]]21”, but does not directly disclose;” wherein one of the first busbar and the second busbar is electrically coupled to a charging port of the battery enclosure.”
However, Jan does disclose that the battery structure is used within an electric vehicle which by nature would require a means of charging the depleted battery.
Hirano discloses a battery structure that has bus bars and fuse structures used within an electrical vehicle and the battery structure is attached to an ECU (Paragraph 0002) where the ECU is an electrical charging unit. It would have been obvious to one skilled in the art to enable the attachment of a battery pack to a charging port to ensure that the vehicle batteries were charged such that the vehicle could operate. Therefore, using the ECU as disclosed by Hirano with the structure disclosed by Jan, the claimed invention is disclosed.
Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jan et al. (US 20140255750 hereinafter Jan) as applied to claim [[1]]21 above, and further in view of Soleski et al. (US 20150072177 hereinafter Soleski).

In regards to claim 34, Jan discloses;” The system of claim [[1]]21”, but does not directly disclose;” further comprising a capacitator, wherein the capacitor is electrically coupled to one of the first busbar and the second busbar.”
However, Soleski discloses a battery structure used within an electric vehicle that has multiple bus structures and fuses. Soleski further discloses the use of a capacitor between the positive and negative ports as shown in Figure 23 (162). It would have been obvious to one skilled in the art to use a decoupling capacitor such as (162) to help filter out noise spikes between the battery and the load and to insure a constant voltage/current output from the battery. Therefore, using the decoupling capacitor as disclosed by Soleski with the battery structure of Jan, the claimed invention is disclosed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847